MoClaiN, J.
Tbe contract' under which plaintiff claims to have earned the commission sued for provided that plaintiff was to procure a purchaser for and sell defendant’s farm, having for a commission all he could get over $30 an acre. It is conceded that, before plaintiff’s authority was revoked by defendant, plaintiff had found a purchaser readyj willing, and able to buy defendant’s farm at $31 per acre, and that the only reason why the sale was not carried out was that, before a written contract which should be binding on defendant was prepared and signed, the defendant forbade plaintiff entering into any such contract for him, thereby revoking plaintiff’s authority. . The assignments and argument present the simple question whether, under a contract to procure a purchaser and to sell, the plaintiff became entitled to his commission when he found a purchaser ready, willing, and able to buy and pay for defendant’s farm, though no binding contract of sale was entered into owing to the revocation of plaintiff’s authority after the purchaser was found, but before a written contract was signed. The contention of counsel for appellant that, under such a contract of agency, the agent must do more than find a purchaser, and must further secure a written contract of sale, valid and enforceable at law, is not sustained by the decisions of this court. We have held that, even where the contract is to find a purchaser and sell, the agent is entitled to his commission when he finds a purchaser with whom he enters into an agreement of sale, though the sale is not completed because of the termination of the agent’s authority. Ford v. Easley; 88 Iowa, 603; Bird v. Phillips, 115 Iowa, 703.
The judgment of the lower court is aeeiemed.